UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1393


TYRONE HURT,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA, et al.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00145-HEH)


Submitted:   June 17, 2013                 Decided:   June 28, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone Hurt appeals the district court’s order denying

his motion for leave to proceed in forma pauperis.                        We have

reviewed the record and find no reversible error.                   Accordingly,

we   deny   leave     to   proceed   in   forma   pauperis    and   dismiss   the

appeal for the reasons stated by the district court.                      Hurt v.

United States, No. 3:13-cv-00145-HEH (E.D. Va. Mar. 12, 2013).

We   dispense   with       oral   argument    because   the   facts   and   legal

contentions     are    adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                          2